DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claims 58 and 60 are objected to because of the following informalities:    
In regards to claim 58, line 5, the phrase “a rear end” should be changed to “the rear end,” in line 7, the phrase “a locked state” should be changed to “the locked state,” and in line 12, the phrase “the envelope” should be changed to “an envelope.”
In regards to claim 60, line 5, the phrase “a rear end” should be changed to “the rear end,” in line 7, the phrase “a locked state” should be changed to “the locked state,” and in line 12, the phrase “the envelope” should be changed to “an envelope.” 
Appropriate correction is required.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 58 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6 of copending Application No. 16/597,202 (reference application) and claim 60 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8, and 10 of copending Application No. 16/597,202 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Allowable Subject Matter
6.	Claims 58-65 would be allowable if rewritten or amended to overcome the claim objections above, and would be allowable if applicant takes the necessary steps to overcome the provisional statutory double patenting rejections set forth above.
Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
8.	In regards to claim 58, Padilla et al. (US-7845202) discloses an interchangeable electro-mechanical lock core comprising: a lock core body 1; a moveable plug 2; a core keeper 4; an operator 5; an electromechanical control system 12, 14, 20, 21, 22; and an actuator 3.  Padilla et al. fails to disclose that the actuator 3 moves the core keeper from the retain position to the remove position.  Padilla et al. discloses that the actuator 3 is moved by actuator 9 causing the core keeper 4 to be engaged with the moveable plug 2 such that rotation of the moveable plug 2 causes movement of the core keeper from the retain position to the remove position.  Furthermore, Padilla et al. fails to disclose that the moveable plug is received by a control sleeve from which the core keeper extends.  The examiner can find no motivation to modify the device of Padilla et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
9.	In regards to claim 60, Padilla et al. (US-7845202) discloses an interchangeable electro-mechanical lock core comprising: a lock core body 1; a moveable plug 2; a core keeper 4; an operator 5; an electromechanical control system 12, 14, 20, 21, 22; and an actuator 3.  Padilla et al. fails to disclose that the actuator 3 moves the core keeper from the retain position to the remove position.  Padilla et al. discloses that the actuator 3 is moved by actuator 9 causing the core keeper 4 to be engaged with the moveable plug 2 such that rotation of the moveable plug 2 causes movement of the core keeper from the retain position to the remove position.  Furthermore, Padilla et al. fails to disclose that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 24, 2021